DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 3/10/17. It is noted, however, that applicant has not filed a certified copy of the DE 102017105089.2 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion bushing (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 34 (paragraph [0024] in specification filed 9/10/19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities:  In claim 1, it is unclear if the “bushing” in the recitation “an injection-molded plastic structure (13) having winding supports (17) enveloping the winding cores (5) and a bushing (15)” is the same as the “bushing” in the recitation “wherein the plastic structure (13) comprises a bushing (14)”, i.e. two different components having the same terminology; in claims 1 and 11, the terms “especially” (claim 1) and "preferably" (claim 11) are objected to because it is unclear whether the limitation(s) following the phrase are part of the claimed invention; and in claim 16, the terms “the neutral ring” and “the printed-circuit board” do not have proper antecedent basis within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11, the “insertion bushing” is not sufficiently defined in the written disclosure as it does not provide sufficient structural relationships of the elements which amounts to a gap between the necessary structural connections, and the claimed element of the insertion bushing is also not sufficiently illustrated in the applicant’s drawings.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marioni (US Patent No.: 6538353).
For claim 1, Marioni discloses the claimed invention of an electric motor (see Abstract), especially for a fluid-handling system, having an external stator (reference numeral 11) and an internal rotor (reference numeral 16) mounted to rotate around an axis (see figures 1, 2), wherein the external stator (reference numeral 11) comprises a multiplicity of ferromagnetic pole pieces (reference numeral 12) disposed around the axis (see figure 4) and having winding cores (see figure 4) extending substantially radially, an injection-molded plastic structure (reference numeral 21, figure 2) having winding supports (see figure 2) enveloping the winding cores (around pole pieces, reference numeral 12) and a bushing (inner surface of plastic structure, reference numeral 21, which creates chamber 17, see figure 2), which is provided with a closed 

    PNG
    media_image1.png
    649
    725
    media_image1.png
    Greyscale

For claim 4, Marioni discloses receptacles (portion of plastic 21 for contact 15, see figure 2) for electrical contact points (reference numeral 15) are molded onto the end piece (see figure 2).  
For claim 12, Marioni discloses the sleeve (inner surface of plastic structure, reference numeral 21, which creates chamber 17, see figure 2) being provided opposite the end piece (see figure 2) with a sealing structure for sealed attachment on a system housing (sealing structure is inherently provided to seal off the motor from the fluid circulating in the pump 20, see figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marioni as applied to claim 1 above, and further in view of Morita et al. (US Patent Application Pub. No.: US 2013/0264896 A1).
For claim 2, Marioni discloses the claimed invention except for the plastic structure consisting of thermosetting epoxy.  Having thermosetting epoxy for the plastic structure is a known skill in the art as exhibited by Morita et al. (see paragraph [0031], and reference numeral 3, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermosetting epoxy as disclosed by Morita et al. for the plastic structure of Marioni for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 16, Marioni discloses the claimed invention except for the stator being provided with an external body injection-molded from plastic, which is injection-molded in situ onto the plastic structure, and in which the plastic structure plus stator windings is embedded, as are also the neutral ring and the printed-circuit board if such are present.  Morita et al. disclose plastic being injection molded for the stator and stator windings 
For claim 17, Marioni in view of Morita et al. disclose the claimed invention except for the external body and the plastic structure consisting of compatible material.  The plastic structure of Morita et al. can be considered compatible material as it is injection molded for the housing (see paragraph [0028], and figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the injection to have the plastic be compatible material as disclosed by Morita et al. for the plastic structure of Marioni in view of Morita et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marioni as applied to claim 1 above, and further in view of Boettger et al. (US Patent Application Pub. No.: US 2004/0108779 A1).
For claim 3, Marioni discloses the claimed invention except for at least two bracing projections, on which a printed-circuit board having an electronic motor controller is fixed, being disposed on the end piece.  Boettger et al. disclose at least two bracing projections (reference numeral 62, see figures 1-3), on which a printed-circuit board (reference numeral 100) having an electronic motor controller is fixed (see figures .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marioni as applied to claim 4 above, and further in view of Santandrea (Foreign Patent Document No.: EP 0612139 A2).
For claim 5, Marioni discloses the claimed invention except for the receptacles being respectively aligned with an intermediate space between two pole pieces.  Having the receptacles aligned between pole pieces is a known skill as disclosed by Santandrea which discloses receptacles (reference numerals 22a-22d) being disposed in between pole pieces (reference numerals 26a, 26b, see figures 1, 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the receptacles aligned in between pole pieces as disclosed by Santandrea for the receptacles of Marioni for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marioni as applied to claim 4 above, and further in view of Urano et al. (US Patent No.: 8115353).
.  

Claims 7, 9, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marioni as applied to claim 1 above, and further in view of Tanaka et al. (Foreign Patent Document No.: GB 1485059 A).
For claim 7, Marioni discloses the claimed invention except for the pole pieces being surrounded in the radially outer region by a neutral ring contacting them.  Tanaka et al. disclose pole pieces (reference numeral 16) being surrounded in the radially outer region (reference numeral 14) by a neutral ring (reference numeral 9) contacting them (see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the neutral ring contacting the radially outer region as disclosed by Tanaka et al. for the pole pieces of Marioni for predictably providing desirable configuration for facilitating the proper functioning of the device.  

For claim 10, Marioni discloses the claimed invention except for the winding supports merging in the radially outer region into molded-on end plates.  Marioni already disclose the winding supports (reference numeral 21) being on the radially outer region (see figure 2 of Marioni) and when applied to the outer region of Tanaka et al. (reference numeral 14, see figures 2A, 2B, 7) this would disclose the winding supports merging in the radially outer region into molded-on end plates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer region of Tanaka et al. for merging in the radially outer region into molded-on end plates for Marioni for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 13, Marioni discloses the claimed invention except for the pole pieces being part of a continuous pole structure, in that they are joined to one another in the radially inner region, in the region of the prolongations, via connecting webs.  Tanaka et al. disclose the pole pieces (reference numerals 12, 14) being part of a continuous pole structure (see figures 2A, 2B), in that they are joined to one another in the radially inner region, in the region of the prolongations, via connecting webs (reference numeral 15, 
For claim 14, Marioni in view of Tanaka et al. disclose the claimed invention except for the pole structure consisting of a stack of laminations.  Tanaka et al. further disclose the pole structure consisting of a stack of laminations (see page 1, lines 61-67), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stack of laminations as disclosed by Tanaka et al. for the pole structure of Marioni in view of Tanaka et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 15, Marioni in view of Tanaka et al. disclose the claimed invention except for only some of the laminations having connecting webs and being annularly continuous.  Tanaka et al. already disclose the lamination having connecting webs (reference numeral 15, see figures 2A, 2B) and being annularly continuous (see figures 2A, 2B), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have some of the connecting webs as disclosed by Tanaka et al. for some of the laminations of Marioni in view of Tanaka et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marioni as applied to claim 1 above, and further in view of Ishikawa et al. (US Patent Application Pub. No.: US 2016/0261154 A1).
For claim 18, Marioni discloses the claimed invention except for the rotor being provided with a core structure consisting of a stack of laminations.  Ishikawa et al. disclose the rotor (reference numeral 5) being provided with a core structure (reference numeral 11) consisting of a stack of laminations (see paragraph [0034]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a rotor provided with a core structure consisting of a stack of laminations as disclosed by Ishikawa et al. for the rotor of Marioni for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 19, Marioni in view of Ishikawa et al. disclose the claimed invention except for sintered permanent magnets being inserted into the core structure.  Ishikawa et al. further disclose sintered permanent magnets (reference numeral 19, paragraph [0036], and figures 1, 2) being inserted into the core structure (reference numeral 11, see figures 1, 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sintered permanent magnets as disclosed by Ishikawa et al. for the core structure of Marioni in view of Ishikawa et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marioni in view of Ishikawa et al. as applied to claim 18 above, and further in view of Siebald (US Patent Application Pub. No.: US 2015/0303752 A1).
For claim 20, Marioni in view of Ishikawa et al. disclose the claimed invention except for the core structure being overmolded at least partly with a plastic jacket.  Siebald discloses the core structure (reference numeral 1) being overmolded at least partly with a plastic jacket (reference numeral 4, see figure 1, and paragraph [0021]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overmolding at least partly with a plastic jacket as disclosed by Siebald for the core structure of Marioni in view of Ishikawa et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including a neutral contact, which is received in a bracing element of the end piece, being connected to the neutral ring as recited in claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference disclose embodiments of rotor/stator configuration: US 20160226339 A1 (NIWA; Akira et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEX W MOK/Primary Examiner, Art Unit 2834